In re: Thomas C. Watson and Louisiana Farm Bureau Mutual Insurance Company applying for certiorari, or Writ of Review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 282 So.2d 745.
Writ denied. On the facts found, the judgment of the Court of Appeal is correct.
DIXON, J.,
is of the opinion that an error of law, probably affecting the result, was made by the Court of Appeal. Under existing jurisprudence, R.S. 32:234 does not control when an intersection is controlled by both red and yellow flashing lights.